Case 1:18-mc-00561-JMF Document 4-8 Filed 12/05/18 Page 1 of 2




                 EXHIBIT 8
                                          Case 1:18-mc-00561-JMF Document 4-8 Filed 12/05/18 Page 2 of 2
                                                                           FORM ADV
     UNIFORM APPLICATION FOR INVESTMENT ADVISER REGISTRATION AND REPORT BY EXEMPT REPORTING ADVISERS

Primary Business Name: DEUTSCHE BANK SECURITIES INC.                                                                                                CRD Number: 2525
Other-Than-Annual Amendment - All Sections                                                                                                                Rev. 10/2017
11/20/2018 10:10:40 AM



WARNING: Complete this form truthfully. False statements or omissions may result in denial of your application, revocation of your registration, or criminal
         prosecution. You must keep this form updated by filing periodic amendments. See Form ADV General Instruction 4.
Item 1 Identifying Information

Responses to this Item tell us who you are, where you are doing business, and how we can contact you. If you are filing an umbrella registration, the
information in Item 1 should be provided for the filing adviser only. General Instruction 5 provides information to assist you with filing an umbrella registration.

A.   Your full legal name (if you are a sole proprietor, your last, first, and middle names):
     DEUTSCHE BANK SECURITIES INC.


B.   (1) Name under which you primarily conduct your advisory business, if different from Item 1.A.
     DEUTSCHE BANK SECURITIES INC.

     List on Section 1.B. of Schedule D any additional names under which you conduct your advisory business.


     (2) If you are using this Form ADV to register more than one investment adviser under an umbrella registration, check this box

     If you check this box, complete a Schedule R for each relying adviser.


C.   If this filing is reporting a change in your legal name (Item 1.A.) or primary business name (Item 1.B.(1)), enter the new name and specify whether the
     name change is of
        your legal name or        your primary business name:


D.   (1) If you are registered with the SEC as an investment adviser, your SEC file number: 801-9638
     (2) If you report to the SEC as an exempt reporting adviser, your SEC file number:
     (3) If you have one or more Central Index Key numbers assigned by the SEC ("CIK Numbers"), all of your CIK numbers:
                                                                              No Information Filed



E.   (1) If you have a number ("CRD Number") assigned by the FINRA's CRD system or by the IARD system, your CRD number: 2525

     If your firm does not have a CRD number, skip this Item 1.E. Do not provide the CRD number of one of your officers, employees, or affiliates.


     (2) If you have additional CRD Numbers, your additional CRD numbers:
                                                                              No Information Filed



F.   Principal Office and Place of Business
     (1) Address (do not use a P.O. Box):
         Number and Street 1:                                           Number and Street 2:
         345 PARK AVENUE
         City:                         State:                           Country:                                 ZIP+4/Postal Code:
         NEW YORK                      New York                         United States                            10154

         If this address is a private residence, check this box:

         List on Section 1.F. of Schedule D any office, other than your principal office and place of business, at which you conduct investment advisory business. If
         you are applying for registration, or are registered, with one or more state securities authorities, you must list all of your offices in the state or states to
         which you are applying for registration or with whom you are registered. If you are applying for SEC registration, if you are registered only with the SEC, or
         if you are reporting to the SEC as an exempt reporting adviser, list the largest twenty-five offices in terms of numbers of employees as of the end of your
         most recently completed fiscal year.

     (2) Days of week that you normally conduct business at your principal office and place of business:
           Monday - Friday    Other:

         Normal business hours at this location:
         9:00 A.M. TO 5:00 P.M.
     (3) Telephone number at this location:
         212-250-2500
     (4) Facsimile number at this location, if any:
         N/A
     (5) What is the total number of offices, other than your principal office and place of business, at which you conduct investment advisory business as of
